Per Curiam.

Plaintiffs failed to submit an affidavit factually sufficient to show that they have a meritorious cause of action. (Lunghino v. Marine Trust Co. of Buffalo, 163 Misc. 765; Rothschild v. Haviland, 172 App. Div. 562.)
The order should be unanimously reversed, with $10 costs and taxable disbursements to defendant and motion to open plaintiffs’ default and to restore case to calendar denied with leave to renew upon proper papers.
Concur — Pette, Hart and Brown, JJ.
Order reversed, etc.